BLODGETT, J.
Heard upon motion for a new trial made -by defendant after verdict of a jury for plaintiff for $1800.
In this case plaintiff claims to have been injured upon Dexter street, Pawtucket, when he attempted to-alight from an electric car which had stopped, by the sudden’ starting up of the car.
(Discussion of Testmony)
New trial granted unless plaintiff *75remits within ten days all of said verdict in excess of $1200’.
For Plaintiff: Thomas L. Carty.
For Defendant: Clifford Whipple and F. W. O’Connell.